         Case 1:19-cv-02379-KBJ Document 22-5 Filed 08/26/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  COMMITTEE ON THE JUDICIARY,
  UNITED STATES HOUSE OF
  REPRESENTATIVES,

                                        Plaintiff,

                                                                     No. 19-cv-2379 (KBJ)
          v.


  DONALD F. MCGAHN II,

                                       Defendant.


                                      [PROPOSED] ORDER

       Upon consideration of Plaintiff’s Motion for Preliminary Injunction or, in the Alternative,

for Expedited Partial Summary Judgment (Aug. 26, 2019), any opposition thereto and any reply

in support thereof, and the entire record herein, it is hereby

       ORDERED that Plaintiff’s motion is GRANTED; and it is

       DECLARED that Defendant’s refusal to appear before Plaintiff in response to the

subpoena issued to him by Plaintiff on April 22, 2019, was without legal justification; and

       a [PRELIMINARY/PERMANENT] INJUNCTION is hereby ISSUED ordering

Defendant to comply with Plaintiff’s April 22, 2019, subpoena and appear and testify on or

before _____________ before Plaintiff; and it is further

       ORDERED that this Court will retain jurisdiction over this matter.

       SO ORDERED.


___________                                                      _______________________
Date                                                             United States District Judge
